DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on July 21, 2022.
Currently, claims 1, 4-6, 10, and 12-14 are pending and under examination on the merits in the instant application. 
The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

            Maintained Rejections
Claim Rejections - 35 USC § 103
	Claims 1, 4-6, 10, and 12-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. in view of Wang et al., Haqqani et al., Chen et al., and Sander et al. for the reasons set forth in the last Office action mailed on January 21, 2022 and for the reasons set forth below.	
Applicant's arguments filed on July 21, 2022 have been fully considered but they are not persuasive. Applicant argues that Jansen’s results pertaining to miR-126 expression levels “were not found however in diabetic patients, where the level of miR-126 in plasma were the same between diabetic and non-diabetic patients” by pointing out page 2031. In response, it is noted that page 2031 of Jansen expressly discloses, “diabetes mellitus was associated with a significantly reduced miR-126 expression in circulating MPs”, wherein MPs are “microparticles” that encompass the instantly claimed “Exosomes and Microvesicles” (emphasis added). Note that Jansen analyzed endothelial cell-derived microparticles (EMPs) that are “released microvesicles” whose “majority had a size <1 m” (emphasis added). See page 2028. Now, it is further noted that Jansen at page 2032 reports, “these data indicate that high-glucose conditions in vitro and in vivo regulate miR-126 expression in MPs” (emphasis added). See also Figure 8 expressly and clearly showing and stating that “miR-126 expression in circulating microparticles is significantly reduced in patients with diabetes mellitus.” (emphasis added). See Figure 8 copied below. 

    PNG
    media_image1.png
    376
    477
    media_image1.png
    Greyscale

It is unclear why applicant selectively chose the sentence pertaining to “plasma” expression of miR-126 that conspicuously follows and precedes sentences pertaining to the significantly downregulated microparticle miR-126 as pointed out above (page 2031 and page 2032), especially when the instant claims do not require plasma miR-126. See the following passage reproduced from Jansen’s pages 2031-2032, which expressly shows the conspicuous disclosure pertaining to significantly downregulated MP miR-126 expression levels in diabetic or high-glucose conditions, wherein such conspicuous disclosure flanks the “plasma” sentence relied on by applicant. Underline has been added for emphasis.

    PNG
    media_image2.png
    121
    478
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    94
    477
    media_image3.png
    Greyscale

In view of the foregoing, applicant’s arguments attacking the Jansen reference as allegedly providing insufficient teachings are found unpersuasive, biased, and factually incorrect. Note that the passage at page 2031 of Jansen pertaining to “diabetes mellitus was associated with a significantly reduced miR-126 expression in circulating MPs” was expressly pointed out and spelled out in the last Office action (see page 5), which was completely dismissed by applicant, who instead pointed out the next sentence pertaining to “plasma level of miR-126”, which is not a claimed feature in the rejected claims. 
It is further noted, as indicated in the last Office action, that Jansen expressly discloses that the content/expression level of miR-126 in endothelial cell-derived microparticles (EMPs) is significantly high such that miR-126 is the most upregulated miRNA in EMPs such that “MiR-126 was the highest expressed miR in EMPs in comparison with other detectable miRNAs.” (emphasis added). See Figure 5A legend. See also the following graphical illustration in Jansen’s Figure 5A copied below, which was also expressly included at page 5 of the last Office action. 

    PNG
    media_image4.png
    274
    369
    media_image4.png
    Greyscale

Applicant argues that the examiner has “misplaced” the teachings of Wang, which “would not inform one of ordinary skill in the art whether the same EPC-MVs would be replicable in a stroke model” by pointing out page 2 of Wang disclosing that the EPC-MVs are derived from serum-deprived bone marrow culture. Applicant also argues that the examiner “erroneously understood” the teachings of the Chen reference that is “non enabling” as the reference “fails to demonstrate any experimental results”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, applicant’s allegation that the teachings of Wang and Chen were incorrectly applied in the instant rejection is not sufficient to show nonobviousness of the rejected claims over the combined teachings of the cited references and the techniques/skills disclosed therein. In addition, applicant’s attention is directed to the fact that the law does not required that experimental results must be disclosed in a prior art reference for obviousness under §103. Regarding applicant’s allegation that the examiner “erroneously understood” the Chen reference, applicant’s attention is directed to page 745 disclosing that the low-dose atorvastatin (1 mg/kg) “significantly increased” VEGF production and that “low-dose atorvastatin enhances angiogenesis in ischemic brain.” Moreover, Chen expressly discloses the following at page 750: “Increased angiogenesis promotes neurological functional recovery after stroke…Statins may enhance recovery from cerebral ischemia through beneficial modulation of the brain vascular system and the promotion of angiogenesis.” (emphasis added). As such, the examiner strongly disagrees with applicant’s explicit allegation that the examiner “erroneously understood” the Chen reference. 
Applicant points out Gieseler (2018) and Kanazawa (2019) and argues that angiogenesis induced by VEGF “may also have an adverse effect on stroke outcomes” and no cited art in the instant rejection provides “evidentiary support that angiogenesis alone could support” the claimed method. As an initial matter, it is noted that the Gieseler and Kanazawa references relied on by applicant are post-filing references published 4-5 years after the effective filing date sought in the instant case. Further, the post-filing references do not provide any teaching that rebuts the instant ground of rejection because the references do not whatsoever teach away from administering exosomes/microvesicles comprising miR-126 for brain stroke treatment as the references do not criticize or discourage the method rendered obvious in the instant rejection. For instance, the post-filing references do not rebut or criticize the teachings of Chen cited in the instant rejection, who taught that an agent that promotes angiogenesis “promotes neurological functional recovery after stroke.” Interestingly, it is found that the Chen reference cited in the instant rejection is co-authored by the instant co-inventors. It is unclear whether applicant attempts to undermine the validity of the teachings of the Chen reference, the findings/report by the instant co-inventors, on the record by arguing that angiogenesis has “an adverse effect on stroke outcomes”. 
Applicant argues that the claims are not obvious because there is no reasonable expectation of success in “successfully” practicing the claimed method by pointing out Teva v. Corcept Therapeutics (Fed. Cir. 2021). In response, applicant’s attention is directed to the fact that the Teva case cited by applicant is not at all analogous to the instantly claimed subject matter, which does not require any “specific” dosage or dosing schedule such as the very specific mifepristone dosage of “once-daily 600 mg mifepristone”, which is co-administered with “a strong CYP3A inhibitor” in a Cushing’s syndrome treatment regimen in the ‘214 patent of the cited case law, wherein Teva relied on “monotherapy doses above 300 mg per day.” (emphasis added). Now, note that the Court expressly stated, “To be clear, this does not mean Teva was required to prove a skilled artisan would have precisely predicted safe co-administration of 600 mg of mifepristone. Absolute predictability is not required…But Teva was required to prove a reasonable expectation of success in achieving the specific invention claimed, a 600 mg dosage.” (emphasis added). Again, in the instant case, there is no specific dosage or dosing schedule (e.g., once-daily) claimed for the exosomes/microvesicles comprising miR-126. In fact, the “therapeutically effective amount” as now recited in the claims are so generic such that any person of ordinary skill in the relevant art (e.g., clinician, neurologist) to the claimed brain stroke treatment method would have had skills and techniques required to assess and determine a “therapeutically effective amount” of any therapeutic agent including the instantly claimed exosomes/microvesicles comprising miR-126, thereby obtaining, with a reasonable expectation of success, a clinically determined “therapeutically effective amount” of the exosomes/microvesicles for the purpose as claimed in the instant case. Note that dosing optimization in this art is considered routine and obvious, absent objective evidence to the contrary. Also note that “absolute predictability” or “precise” predictability under §103 “is not required.” In addition, note that Jansen disclosed that a therapeutically effective amount (e.g., “1x107 EMPs”) of EMPs containing miR-126 as the “highest expressed miR in EMPs” can be “injected intravenously” as already set forth in the last Office action. See Jansen’s page 2027.
“[C]onducting clinical trials to test for an optimal dose for a drug ‘is generally a routine process[‘].” Eli Lilly and Co. v. Teva Pharmaceuticals USA, Inc., 619 F.3d 1329, 1342 (Fed. Cir. 2010). “In Mayo, the application of the natural law was merely routine optimization of drug dosage to maximize therapeutic effect.” Ariosa Dignostics, Inc. v. Sequenom, Inc., 809 F.3d 1282, 1293 (Fed. Cir. 2015) (Dyk, J., concurring).
Again, there is no analogy in lack of reasonable expectation of success between the Teva case and the instant rejection. Hence, applicant’s arguments are not found persuasive and irrelevant. In addition, applicant did not provide any rebuttal arguments or objective evidence that intravenous administration of the amount of 1x10 of endothelial cell-derived microvesicles comprising miR-126 fail to or cannot treat brain stroke in a subject having diabetes. 
Applicant asserts that the specification discloses “unexpected results” without pointing out which disclosure/data disclosed in the specification supports the alleged unexpected results. 
In view of the foregoing, this rejection is maintained.

Double Patenting
	Claims 1, 4-6, 10, and 12-14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 94-111 of Application No. 16/763,290 for the reasons set forth in the last Office action mailed on January 21, 2022 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection.

      New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites that “the subject is administered a therapeutically effective amount of the one or more agents.” It is noted that claim 1 as currently amended already requires administration of “a therapeutically effective amount of one or more agents”. As such, claim 4 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635